              Case 21-11238-CTG        Doc 32     Filed 09/22/21    Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE

                                                   )
 In re:                                            )   Chapter 11
                                                   )
                                                   )   Case No. 21–11238 (CTG)
 AGSPRING MISSISSIPPI REGION, LLC, et al.,         )
                                                   )   (Jointly Administered)
                      Debtors.                     )
                                                   )
                                                   )

               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the below certification, counsel moves for the
admission pro hac vice of Mark A. Mintz, Esq. of Jones Walker LLP to represent CGB Enterprises,
Inc. and Consolidated Grain and Barge Co., in the above-captioned cases, as well as all matters
and proceedings arising in or relating to the above-captioned cases.

Dated: September 22, 2021                   /s/ Gregory W. Werkheiser
       Wilmington, Delaware                Gregory W. Werkheiser (DE #3553)
                                           Benesch, Friedlander, Coplan & Aronoff LLP
                                           1313 North Market Street, Suite 1201
                                           Wilmington, Delaware 19801
                                           gwerkheiser@beneschlaw.com




14689103
               Case 21-11238-CTG          Doc 32     Filed 09/22/21      Page 2 of 2


          CERTIFICATION OF COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the bars of the States of Louisiana and
Texas, and am admitted and in good standing before, inter alia, the U.S. Court of Appeals for the
Fifth Circuit, the U.S. District Court for the Eastern District of Louisiana, and the U.S. District
Court for the Southern District of Texas. Additionally, I hereby submit to the disciplinary
jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of
this action. I also certify that I am generally familiar with this Court’s Local Rules and with the
Standing Order for District Court Fund revised 9/1/16. I further certify that the annual fee of $25.00
has been paid to the Clerk of Court for District Court.

Dated: September 22, 2021                       /s/ Mark A. Mintz
       New Orleans, Louisiana                  Mark A. Mintz
                                               Jones Walker LLP
                                               201 St. Charles Ave.
                                               New Orleans, Louisiana 70170
                                               mmintz@joneswalker.com


                                ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
